It is my reasoned opinion that this matter should be reversed and remanded to the trial court for a new trial solely on the issue of the division of marital property. I do not agree with the majority's proposal that the appellee accept a remittitur from $725,041.44 to $435,480 with respect to appellee's share in Mr. McCoy's interest in the therapy business.
Based on the complexity and contradictory testimony of the experts below, I do not believe it is for this court to determine the valuation of Mr. McCoy's interest in the therapy business. Such a determination should be made by the trial court on remand. I would, therefore, reverse and remand for a new trial on this issue together with the associated issues of the division of marital property. *Page 585